Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 16, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  135070 (7)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  SCOTT WITZKE, #164756,

               Petitioner-Appellant,

  v                                                                SC: 135070
                                                                   AGC: 2205/07
  ATTORNEY GRIEVANCE COMMISSION,

             Respondent-Appellee.
  _____________________________________

                On order of the Chief Justice, the motion the motion for partial
  reconsideration of the order of October 17, 2007 is considered and it is DENIED because
  it does not appear the order was entered erroneously.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 16, 2007                   _________________________________________
                                                                              Clerk